Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                            April 9, 2019
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 LARRY SEAQUIST and CARLA SEAQUIST,                                No. 50816-8-II
 and the marital community comprised thereof,

                               Appellants,

        v.

 MICHELLE CALDIER, a single person,                            PUBLISHED OPINION

                               Respondent.

       WORSWICK, J. — In 2014, Larry Seaquist and Michelle Caldier were competing for 26th

District State Representative. Larry and Carla Seaquist allege that Caldier defamed Seaquist and

placed him in a false light through political campaign materials and in an interview. Caldier

moved for summary judgment dismissing the Seaquists’ claims. The Seaquists appeal the trial

court’s order granting Caldier’s motion for summary judgment dismissal of both claims.

       Although some of Caldier’s statements were unquestionably misleading and ignoble, the

Seaquists have not established a prima facie case of defamation or false light by evidence of

convincing clarity. Therefore, we affirm.

                                             FACTS

                                      I. FACTUAL HISTORY

       In 2014, Caldier challenged Seaquist for his 26th District State Representative position.

On August 29, 2014, after attending a political candidate endorsement interview at the Kitsap

Sun office in Bremerton, both candidates exited the building and went to their respective

vehicles. Seaquist’s vehicle was parked directly behind Caldier’s along the street. While both
No. 50816-8-II


candidates were sitting in their cars, but before either drove off, Seaquist took two identical

photos of the back of Caldier’s car. Seaquist later stated that he was impressed with the

mechanics of the car’s convertible roof and that he took the photograph to assist him in

remembering the car’s make and model.

          The photos show the back of a white Lexus IS250 C convertible with the top down. The

photos are a wide angle shot, with the street on the left, sidewalk and parking lot on the right, and

the bottom of the frame shows the dashboard of the vehicle from which the photos were taken.

On close inspection, a portion of Caldier’s face can be seen through the rearview mirror of the

Lexus. Caldier’s red sunglasses cover most of the portion of her face that can be seen in the

mirror.

          Caldier noticed what Seaquist was doing, exited her car, and asked Seaquist if he had

taken photos. Seaquist responded in the affirmative.

          Four days later, on September 2, Caldier posted on Facebook saying, “I came out of a

candidate interview and saw Rep. Larry Seaquest [sic], my opponent, taking pictures of me as I

got into my car. Wow. . . . I felt like I was being stalked!” Clerk’s Papers (CP) at 708.

Individuals commented on Caldier’s post saying things like, “That’s kinda creepy,” “Wow,

gross,” “You might just be his midnight fantasy,” and “I am happy to be your bodyguard.” CP at

708-09. Caldier “liked” a number of the comments referring to Seaquist as weird, creepy, and

gross. CP at 508-12. Eventually Caldier removed the post.

          On September 5, Caldier filed a police report with the Bremerton Police Department.

She spoke with Officer Robert Davis Jr. who filled out the demographic and narrative pages of a

police report. Caldier said that “on a couple of occasions” Seaquist took her photograph getting



                                                  2
No. 50816-8-II


out of a car or in public. CP at 84. Officer Davis wrote, “I advised Caldier that from what she

has told me Seaquist has not committed any crime.” CP at 84. The report also notes that Caldier

stated people had taken photos of her home and children and trespassed on her property. Caldier

further stated that she did not want Seaquist contacted.

       A week later, on September 12, Steven Gardner of the Kitsap Sun wrote an article

discussing Caldier’s Facebook post and police report, and garnered comments from both

candidates about the incident. The article included Seaquist’s photo of Caldier and her car,

which Caldier acknowledges she saw when she read the article.

       On October 8, the Caldier campaign released a video ad on YouTube and local television

mentioning the incident. A portion of the video included an actor saying, “Seaquist was caught

secretly photographing Michelle, invading her privacy.” Ex. B. When the actor said this, the

screen showed a doctored photograph making Seaquist appear to be hunched over taking a photo

with text underneath stating, “Larry Seaquist was caught secretly taking photos of Caldier.” CP

at 712 (capitalization omitted). The video also showed text saying, “Source: Police report filed

September 5, 2014.” Ex. 1 at Ex. B (capitalization omitted). Caldier approved the video.

       On October 10, Caldier was interviewed on a radio show. The following exchange

occurred:

       [Host]: Well, let me ask both of you, then—Melanie and Michelle [Caldier]—
       you’re Republicans, right? And we’re told that Republicans have a war on
       women. Why in the world did you choose the Republican Party? Why don’t you
       each step in and let me know? Michelle, why don’t you go first?

       [Caldier]: Well, it’s funny because I did not even know that there was a war on
       women. In fact, I have had so much support from the party, and, you know, with
       some of the experiences I’ve gone through. I’ve been actually harassed and had
       people take pictures of me, had my opponent take pictures of me. I’d have to say
       that the Democrats probably have more of a war of women, with my experience.


                                                 3
No. 50816-8-II



CP at 88-89.

       Sometime near October 16, Caldier sent out a campaign mailer to voters in Kitsap and

Pierce counties. One side of the mailer contained the same doctored image of Seaquist as seen in

the campaign video. Seaquist was made to appear hunched over, with his coat collar up,

sneakily taking a photo with a camera phone while in a grassy area. In print, the mailer read,

“WHY WAS LARRY SEAQUIST TAKING PICTURES of Michelle Caldier?”1 CP at 93.

Underneath this, the mailer stated, “CALDIER FILES POLICE REPORT.” CP at 93.

       On the other side of the mailer, a number of statements were under the heading,

“CALDIER FILES POLICE REPORT AGAINST SEAQUIST.” CP at 94. On the left side were

two separate statements, “Why Were Seaquist Campaign People Taking Pictures at Caldier

Home?” and, directly beneath, “Caldier Files Police Report Against Seaquist.” CP at 94. The

middle of the mailer had the heading, “Multiple Incidents Lead to Concern by Caldier.” CP at

94.

       Under this, there was text on the left and an image of a demographic page of the police

report Caldier filed against Seaquist. The text stated:

       It started with unwelcome strangers taking pictures of her home. Then the
       mailbox was tampered with leading to the likelihood of trespassing—a Federal
       offense. The final straw was an inappropriate intrusion by Larry Seaquist himself,
       sneakily taking pictures of Michelle while she was getting in to her car.




1
 At some time during 2014, Caldier’s neighbor alerted her that some of her mail was on the
ground instead of inside the mailbox as if a person had gone through it. Caldier also noticed
someone who said he was a real estate appraiser taking photographs of her recently purchased
house. Caldier’s sister, who served as her campaign manager, also noticed someone taking
photos of her own house.


                                                 4
No. 50816-8-II


       Enough is enough! Michelle filed a police report seen here to communicate a
       message to Larry Seaquist and his campaign staff that they had crossed the line.
       Friendly campaigning had turned into what felt like stalking and harassment to
       Ms. Caldier, so she took action.

CP at 94.

       Under this block of text, there was a photo. The photo showed the hands of a person

taking a photo of Caldier in her car. The photographer was at the passenger side window taking

the photo of Caldier’s profile. Next to this photo and under the police report image was a photo

of Seaquist. Under Seaquist’s photo and in large lettering, the mailer stated, “Larry Seaquist

Should be Ashamed.” Under this, “You would expect a higher level of integrity from a man

with Larry Seaquist’s experience. Has the Seaquist team resorted to dirty tactics to win? It

appears so.” CP at 94. Finally, on the right side of the mailer, there was a picture of Caldier

with the accompanying text, “‘I don’t think a female candidate is supposed to feel like I have felt

in the privacy of my own home and car. This kind of behavior is concerning and possibly

illegal.’—Michelle Caldier.” CP at 94.

       A website promoting Caldier’s campaign, Larryseaquistfacts.com, posted the same

graphics and statements as the mailer, except for Caldier’s picture and quote. The website

contained additional information recounting and criticizing Seaquist’s political stances. Caldier

acknowledged that this website promoted her campaign, but she denied running it or directing

the content of the site. Caldier’s campaign staff, however, acknowledged running the website as

part of the Caldier campaign.




                                                 5
No. 50816-8-II


                                    II. PROCEDURAL HISTORY

       After the Seaquists filed suit alleging defamation and false light. The lawsuit was

dismissed, but later reinstated.2

       After the superior court vacated its prior dismissal and findings, Caldier moved for

summary judgment, which the superior court granted in part and denied in part. In its order, the

court examined each statement and denied summary judgment regarding the statements it found

to potentially support a defamation by implication claim. Because the court noted a split of

authorities as to whether defamation by implication was a viable theory in this State, it certified

the question to this court. However, the Seaquists renounced any defamation by implication

claim and, as a result, we denied discretionary review.3

       The trial court, after requiring the Seaquists to expressly state they waived any

defamation by implication claims, granted Caldier’s motion for summary judgment dismissing

the case. The Seaquists appeal.

                                            ANALYSIS

                      I. DEFAMATION AND FALSE LIGHT: LEGAL PRINCIPLES

       Washington has adopted Restatement (Second) of Torts § 652E, recognizing invasion of

privacy by false light as an independent claim. Eastwood v. Cascade Broad. Co., 106 Wash. 2d
2
  Caldier made a special motion to strike the complaint under the Washington act limiting
“Strategic Lawsuits Against Public Participation” (anti-SLAPP statute), RCW 4.24.525.
Following the trial court’s dismissal of the Seaquists’ claim under that statute and during the
pendency of an appeal, our Supreme Court found the anti-SLAPP statute unconstitutional. See
Davis v. Cox, 183 Wash. 2d 269, 351 P.3d 862 (2015). Accordingly, the Supreme Court dismissed
the Seaquists’ appeal, remanding the case to the superior court.
3
 At oral argument, the Seaquists reaffirmed that they were not claiming defamation by
implication.


                                                 6
No. 50816-8-II


466, 471, 473-74, 722 P.2d 1295 (1986). Defamation and invasion of privacy by false light are

similar, yet distinct, causes of action. See Eastwood, 106 Wash. 2d at 470-471. Although both

actions rest on the disclosure of false or misleading information, they require different elements

and allow for recovery of different damages. Duc Tan v. Le, 177 Wash. 2d 649, 662, 300 P.3d 356

(2013); Eastwood, 106 Wash. 2d at 470-71.

       A prima facie defamation claim requires a plaintiff to prove falsity, an unprivileged

communication, fault, and damages. Duc Tan, 177 Wash. 2d at 662. An invasion of privacy by

false light arises when a defendant publishes statements that place a plaintiff in a false light if (1)

the false light would be highly offensive and (2) the defendant knew of or recklessly disregarded

the falsity of the publication and the subsequent false light it would place the plaintiff in.

Eastwood, 106 Wash. 2d at 470-71.

       “The theoretical difference between the two torts is that a defamation action is primarily

concerned with compensating the injured party for damage to reputation, while an invasion of

privacy action is primarily concerned with compensating for injured feelings or mental

suffering.” Eastwood, 106 Wash. 2d at 471. A plaintiff does not need to be defamed in order to

bring a false light claim, but any defamation action potentially gives rise to a false light claim.

Eastwood, 106 Wash. 2d at 471.

       When the plaintiff is a public figure, both torts require proof of actual malice. Duc Tan,
177 Wash. 2d at 662; Hoppe v. Hearst Corp., 53 Wash. App. 668, 675-76, 770 P.2d 203 (1989).

Actual malice is a defendant’s knowledge of the statement’s falsity or reckless disregard of the

truth or falsity of the statement. Duc Tan, 177 Wash. 2d at 669; RESTATEMENT (SECOND) OF TORTS

§ 652E (1997).



                                                   7
No. 50816-8-II


       We review an order of summary judgment de novo, performing the same inquiry as the

trial court. Mohr v. Grant, 153 Wash. 2d 812, 821, 108 P.3d 768 (2005). Summary judgment is

proper and the moving party is entitled to judgment as a matter of law when the nonmoving party

shows no issue of material fact. Mohr, 153 Wash. 2d at 821; CR 56(c). In a defamation action,

summary judgment serves as an early test of the plaintiff’s evidence. Mark v. Seattle Times, 96
Wash. 2d 473, 486-87, 635 P.2d 1081 (1981). To defeat a defendant’s motion for summary

judgment on a defamation claim, the plaintiff “must establish a prima facie case by evidence of

convincing clarity.” Mark, 96 Wash. 2d at 487.

                                         II. DEFAMATION

       The Seaquists argue that they have shown a prima facie claim of defamation by Caldier’s

Facebook post, campaign video, statement during a radio broadcast, and statements within a

campaign mailer and similar website. We disagree.

A.     Legal Principles

       As stated above, a prima facie defamation claim requires a plaintiff to prove falsity, an

unprivileged communication, fault, and damages. Duc Tan, 177 Wash. 2d at 662. In proving

falsity for a defamation claim, a plaintiff must prove either a statement was false or a statement

left a false impression by omitted facts. Mohr, 153 Wash. 2d at 823. A provably false statement is

one that, as either a statement of fact or opinion, falsely expresses or implies provable facts about

the plaintiff. Schmalenberg v. Tacoma News, Inc., 87 Wash. App. 579, 590-91, 943 P.2d 350

(1997). When determining whether an article is defamatory, a court considers it as a whole and

construes it by its ordinary meaning to a person reading it. See Mark, 96 Wash. 2d at 496; Carey v.

Hearst Publ’ns, Inc., 19 Wash. 2d 655, 659, 143 P.2d 857 (1943).



                                                 8
No. 50816-8-II


       The First Amendment protects an individual’s right to express an opinion, or “fairly

comment,” on a matter of public interest. Dunlap v. Wayne, 105 Wash. 2d 529, 537, 716 P.2d 842

(1986). Specifically, the First Amendment applies to the fullest extent during a political

campaign. Rickert v. Pub. Disclosure Comm’n, 161 Wash. 2d 843, 848, 168 P.3d 826 (2007).

       An alleged defamatory statement must be a stated fact, not a stated opinion. Dunlap, 105
Wash. 2d at 537. However, a stated opinion may be actionable if it implies defamatory facts.

Dunlap, 105 Wash. 2d at 538. The distinction between a fact and an opinion implying defamatory

facts requires a court to consider the totality of the circumstances. Dunlap, 105 Wash. 2d at 539.

To determine whether an opinion implies undisclosed defamatory facts, courts consider “(1) the

medium and context in which the statement was published, (2) the audience to whom it was

published, and (3) whether the statement implies undisclosed facts.” Dunlap, 105 Wash. 2d at 539.

Statements are more likely to be opinion when in the context of a political debate. Dunlap, 105
Wash. 2d at 539. Further, in the context of ongoing public debate, audiences are prepared for

mischaracterizations, rhetoric, and exaggerations, and are “likely to view such representations

with an awareness of the subjective biases of the speaker.” Dunlap, 105 Wash. 2d at 539.

       In proving falsity, a plaintiff must show either a false statement or a statement that leaves

a false impression. Mohr, 153 Wash. 2d at 823. A provably false statement is one that, as either a

statement of fact or opinion, falsely expresses or implies provable facts about the plaintiff.

Schmalenberg, 87 Wash. App. at 590-91. A defendant is not required to prove the literal truth of

every claimed defamatory statement. Mohr, 153 Wash. 2d at 825. The gist of the story or the

portion carrying the “sting” must be substantially true. Mohr, 153 Wash. 2d at 825. When a

defendant makes a mixture of true and false statements, “a false statement (or statements) affects



                                                  9
No. 50816-8-II


the ‘sting’ of a report only when ‘significantly greater opprobrium’ results from the report

containing the falsehood than would result from the report without the falsehood.” Mohr, 153
Wash. 2d at 826.

B.     Alleged Defamatory Statements by Caldier

       The Seaquists argue that Caldier’s statements were false or based on false facts and, thus,

sufficient to overcome an order granting summary judgment in Caldier’s favor. Because

Caldier’s statements are either true, nonactionable opinions, or statements about others, we hold

that the trial court did not err in granting Caldier’s motion for summary judgment regarding the

defamation claim.

       Considering the Dunlap factors, the audiences here, whether online, over the radio,

through television, or in receipt of campaign mailers, would fully expect political campaign

materials to be saturated with mischaracterizations, rhetoric, and exaggeration. All the alleged

defamation was through campaign communications or a campaign interview. The First

Amendment plays an extremely important role in political speech during campaigns. See

Rickert, 161 Wash. 2d at 848. Political mudslinging is expected by audiences during contentious

elections. The race between Caldier and Seaquist for the 26th District State Representative

position was no exception. It is through a political campaign lens that we consider Caldier’s

statements.

       1.       Facebook Post

       Caldier’s Facebook post stated, “I came out of a candidate interview and saw Rep. Larry

Seaquest [sic], my opponent, taking pictures of me as I got into my car. Wow. . . . I felt like I

was being stalked!” CP at 708.



                                                 10
No. 50816-8-II


       Here, the Seaquists did not present evidence that this statement was substantially false.

Seaquist admits to taking pictures of Caldier after she got into her car and before driving away.

Although it appears that Caldier was seated in her car when the photo was taken, the gist of the

statement is true. Caldier’s accompanying opinion about feeling “stalked” cannot be defamatory

because there are no provable facts to the contrary. Caldier feeling “stalked” is her opinion

based on her perception of the incident. Accordingly, the Seaquists’ defamation claim as to the

Facebook post was properly dismissed by the trial court.

       2.      Campaign Video

       Caldier’s campaign published an attack video capitalizing on Seaquist taking the photos.

A portion of the video included an actor saying, “Seaquist was caught secretly photographing

Michelle, invading her privacy.” Ex. B. When she said this, on screen, there was a doctored

graphic showing Seaquist hunched over taking a photo and text underneath stating, “Larry

Seaquist was caught secretly taking photos of Caldier.” Ex. B. The video also reads, “Source:

Police report filed September 5, 2014.” Ex. B.

       Again, Seaquist did take pictures of Caldier without her permission. If Caldier had not

noticed Seaquist taking the photos, seemingly no one else would have known. While Seaquist

says he was not being secretive, it is not provably false to describe his actions as secretive. The

phrase, “invading her privacy,” is an opinion and is not provably false either. While the

Seaquists point out that it is not illegal to take photos of someone on the street and that a person

has no legal expectation of privacy when moving about in public, a person’s feeling of privacy is

not provably false. Caldier’s opinions and feelings about her personal privacy cannot be the

basis of a defamation claim.



                                                 11
No. 50816-8-II


       Further, although the photoshopped image of Seaquist taking a photo is deceiving, the

gist is true. Similarly, Caldier did indeed file a police report on September 5, 2014, alleging that

Seaquist had taken pictures of her. Accordingly, the campaign attack video cannot be the basis

of a defamation claim.

       3.      Radio Show Statement

       On the radio show, Caldier stated, “I have had so much support from the [Republican]

party, and, you know, with some of the experiences I’ve gone through. I’ve been actually

harassed and had people take pictures of me, had my opponent take pictures of me. I’d have to

say that the Democrats probably have more of a war on women, with my experience.” CP at 89.

       Here, the only statement Caldier makes referencing Seaquist is that he took pictures of

her. This statement is true. Accordingly, Caldier’s statements on the radio show cannot be the

basis of a defamation claim.

       4.      Campaign Mailer and Website

       Caldier’s campaign mailer contained a number of statements attacking Seaquist. Many

of these statements were repeated on the website, Larryseaquistfacts.com.

               a.        True Statements

       The mailer contained three true statements: (1) “WHY WAS LARRY SEAQUIST

TAKING PICTURES of Michelle Caldier?” (2) “CALDIER FILES POLICE REPORT,” and (3)

“CALDIER FILES POLICE REPORT AGAINST SEAQUIST.” CP at 93-94. Seaquist did take

pictures of Caldier, and Caldier did indeed file a police report after the incident. Although

Seaquist disagrees with the content of the police report itself, Caldier’s broad statement about




                                                 12
No. 50816-8-II


filing a report is factually correct. Caldier simply states true facts; Seaquist took pictures of

Caldier and she filed a police report.

               b.      Opinions

       The mailer contained multiple opinions. The mailer stated, “Larry Seaquist should be

ashamed. You would expect a higher level of integrity from a man with Larry Seaquist’s

experience. Has the Seaquist team resorted to dirty tactics to win? It appears so.” CP at 94. It

also read, “‘I don’t think a female candidate is supposed to feel like I have felt in the privacy of

my own home and car. This kind of behavior is concerning and possibly illegal.’—Michelle

Caldier.” CP at 94. These statements are nonactionable opinions and do not imply undisclosed

defamatory facts.

               c.      Statements About Others, Not Seaquist

       The mailer asked, “Why were Seaquist campaign people taking pictures at Caldier

home?” CP at 94. Although posed as a question, this statement implies that Seaquist’s

“campaign people” took pictures of Caldier’s home. The group of “campaign people” is so

broad as to leave a person unsure of who Caldier is referring to. She does not attribute actions

directly to Seaquist, his campaign staff, or anyone directly under Seaquist’s direction. This

question is not defamatory to Seaquist, it asks a question about other people, not him.

               d.      Mixed Statements

       The body of the mailer had the heading: “Multiple Incidents Lead to Concern by

Caldier.” CP at 94. This was followed by two paragraphs:

       It started with unwelcome strangers taking pictures of her home. Then the
       mailbox was tampered with leading to the likelihood of trespassing—a Federal
       offense. The final straw was an inappropriate intrusion by Larry Seaquist himself,
       sneakily taking pictures of Michelle while she was getting in to her car.


                                                  13
No. 50816-8-II



       Enough is enough! Michelle filed a police report seen here to communicate a
       message to Larry Seaquist and his campaign staff that they had crossed the line.
       Friendly campaigning had turned into what felt like stalking and harassment to
       Ms. Caldier, so she took action.

CP at 94.

       This portion of the mailer described what gave Caldier concern. This concern is an

expressed opinion. Caldier stated that strangers took pictures of her home and that her mailbox

was tampered with. However, she did not directly attribute either of these to Seaquist. Caldier

again states that Seaquist took her picture, which is true. Explaining why Caldier filed a police

report and expressing a feeling of stalking and harassment are opinions. Although the placement

of certain statements in proximity to others suggested connections and correlations between

them, the mailer did not expressly note anything beyond true facts, opinions, or actions not

attributed to Seaquist himself.

               e.      Doctored Image and Photo

       The Seaquists take issue with two images on the mailer. The first was the same doctored

image of Seaquist holding a phone that was included in the campaign video. As we discussed

above, the gist of this image is true. The second photo was a person’s hands taking a photo of

Caldier in her car. The photographer was at the passenger side window taking the photo of

Caldier’s profile. The broad gist of what the photo is attempting to recreate is true. Although the

position of the photographer may be misleading, Seaquist did take a photo of Caldier in her car.

               f.      Campaign Mailer as a Whole

       We next view Caldier’s campaign mailer as a whole to construe it by its ordinary

meaning to a person reading it. See Mark, 96 Wash. 2d at 496. Although the mailer is



                                                14
No. 50816-8-II


unquestionably misleading and ignoble, we hold that it is not provably false. The statements are

either true, directed at people other than Seaquist personally, or opinion. The statements may

carry negative and false implications, but because the Seaquists contend falsity in the statements

themselves and not defamation by implication, they may overcome summary judgment only by

proving falsity by convincing clarity. See Mohr, 153 Wash. 2d at 823.

       5.      Larryseaquistfacts.com Website

       The Seaquists also assert, based on the previously discussed statements and photographs

that Larryseaquistfacts.com is defamatory. For the reasons discussed above, even assuming the

website is attributable to Caldier, the statements on the website are not defamatory. The

statements are either true, opinion, or statements about others.

C.     The Seaquists Failed To Establish a Prima Facie Case

       Accordingly, the Seaquists have failed to prove the falsity requirement of defamation

with convincing clarity because all of Caldier’s statements were either true, opinion, or

statements concerning actions not attributable to Seaquist. As a result, the trial court did not err

in granting Caldier’s motion for a final judgment dismissing the defamation claim.

                                         III. FALSE LIGHT

       The Seaquists argue that a final judgment should not have been entered regarding their

false light claim. We disagree.

A.     Legal Principles

       A false light claim arises when a person publishes statements that place another in a false

light if (1) the false light would be highly offensive and (2) the publisher knew of or recklessly

disregarded the falsity of the publication and the subsequent false light it would place the other



                                                 15
No. 50816-8-II


in. Eastwood, 106 Wash. 2d at 470–471; RESTATEMENT (SECOND) OF TORTS § 652E (1977). A

plaintiff does not need to be defamed in order to bring a false light claim. Eastwood, 106 Wash. 2d

at 471. However, the plaintiff must allege falsity.4 Emeson v. Dep’t of Corr., 194 Wash. App.
617, 640, 376 P.3d 430 (2016). When a public figure plaintiff alleges false light, he must also

prove the defendant acted with actual malice. Hoppe, 53 Wash. App. at 675-76.

       Unlike defamation, our case law does not explicitly require a plaintiff to show a prima

facie false light claim to overcome a defendant’s motion for summary judgment. However, other

jurisdictions require such prima facie showings. See S.B. v. Saint James Sch., 959 So. 2d 72, 93

(Ala. 2006); Kitt v. Capital Concerts, Inc., 742 A.2d 856, 859 (D.C. App. 1999). Requiring a

prima facie showing of a false light claim weighs First Amendment considerations alongside the

personal interests intended to be protected by invasion of privacy torts. Our Supreme Court in

Eastwood held that false light is subject to the defamation statute of limitations period because of

the parallels between the two torts. Eastwood, 106 Wash. 2d at 469. Similarly, we implement a

requirement that a plaintiff must present a prima facie case of false light to overcome a motion

for summary judgment.

B.     Alleged False Light of Seaquist

       Here, for the same reasons the Seaquists were unable to show falsity for defamation, they

fail to show falsity for a false light claim. The Seaquists allege only that Caldier made false

statements. We emphasize again that the Seaquists do not allege that the implications of her

statements are false. Because no statement is provably false, the Seaquists do not present a


4
  Because the Seaquists argue falsity only by false statements, we do not discuss whether falsity
by implication can support a false light claim. See RESTATEMENT (SECOND) OF TORTS § 652E
cmt. b; Mohr, 153 Wash. 2d at 825.


                                                 16
No. 50816-8-II


prima facie case of false light. Accordingly, the trial court did not err when it granted summary

judgment in favor of Caldier on the false light claim.

                                         CONCLUSION

       The Seaquists were required to establish a prima facie case for their defamation and false

light claims. Because they failed to establish a prima facie case for either a defamation or a false

light claim, we affirm the trial court’s summary judgment dismissal of both claims.



                                                                      Worswick, J.
 We concur:



Maxa, C.J.




Melnick, J.




                                                17